        Case 1:18-cr-00364-PGG Document 411 Filed 04/03/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    April 3, 2020

BY ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                                  April 6, 2020
       Re:      United States v. Clark Harris, No. 18 Cr. 364 (PGG)

Dear Judge Gardephe:

        With the consent of defendant Clark Harris, the Government respectfully requests an
extension until Monday, April 6, 2020, of its deadline to respond to the defendant’s motion for
early release.

        By way of background, on Monday, March 30, 2020, the defendant moved for early
release pursuant to 18 U.S.C. § 3582(c)(1)(A). That day, the Court ordered the Government’s
response by Thursday, April 3, 2020. Because of a miscommunication among lawyers for the
Government, the Government requires additional time to receive the internal approvals required
to respond to the defendant’s motion. We have conferred with defense counsel for Mr. Harris,
who consents to the Government’s request for an extension until April 6, 2020. The undersigned
apologizes for the delay.



                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney



                                                 By: _____________________________
                                                    Kyle A. Wirshba
                                                    Assistant United States Attorney
                                                    (212) 637-2493


cc:          Aaron M. Goldsmith, Esq. (by ECF)
